 Case 2:20-cv-02379-JDT-cgc Document 6 Filed 10/06/20 Page 1 of 2                    PageID 33




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

DONALD TURNER,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
                                                 )
VS.                                              )          No. 20-2379-JDT-cgc
                                                 )
                                                 )
SHELBY COUNTY CRIMINAL                           )
JUSTICE CENTER, ET AL.,                          )
                                                 )
       Defendants.                               )


                          ORDER DISMISSING CASE,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       On September 9, 2020, the Court issued an order dismissing Plaintiff Donald Turner’s pro

se complaint and granting leave to file an amended complaint. (ECF No. 5.) Turner was warned

that if he failed to file an amended complaint within twenty-one days, the Court would dismiss the

case in its entirety, assess a strike pursuant to 28 U.S.C. § 1915(g), and enter judgment. (Id. at

PageID 32.)

       Turner has not filed an amended complaint, and the time within which to do so has expired.

Therefore, this case is DISMISSED with prejudice in its entirety, and judgment will be entered in

accordance with the September 9, 2020, order dismissing the original complaint for failure to state

a claim on which relief may be granted. Turner is assessed his first strike under § 1915(g). This

strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).
 Case 2:20-cv-02379-JDT-cgc Document 6 Filed 10/06/20 Page 2 of 2                    PageID 34




       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Turner would not be taken in good faith. If

Turner nevertheless files a notice of appeal and wishes to pay the $505 appellate filing fee using

the installment procedures of the Prison Litigation Reform Act, 28 U.S.C. §§ 1915(a)-(b), he also

must submit a new in forma pauperis affidavit and a current copy of his inmate trust account

statement for the last six months.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                2
